DETAILED ACTION
The present application, filed on 04/15/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 04/15/2020.
Claims 1-24 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/833,863, filed on 04/15/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 12 is objected to because of the following informalities:  "and an end components" should read "and end components". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 20, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially free" in claims 1, 20, and 23 is a relative term which renders the claim indefinite. The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 15-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gieseler (US 6,102,378).
Regarding claim 12, Gieseler discloses {Figure 1} a composite spring assembly {I} for a vehicle, the composite spring assembly comprising: a first spring {B, C} that is structurally configured to deform according to Hooke's law {Col. 1, lines 52-59}, and wherein the first spring comprises a non-metallic spring or a metallic wave spring {Col. 1, lines 52-59}; a second spring {A} that is structurally configured to deform according to Boyle's law {Col. 1, lines 39-42}, wherein the second spring is positioned in parallel with the first spring, and wherein the second spring comprises: a sleeve {2}; and an end components {7, 12} engaged with the sleeve, the sleeve and the end components defining a deformable pressure vessel {A}.
Regarding claim 13, Gieseler discloses {Figure 1} the first spring {B, C} supports a portion of the total load applied to the composite spring assembly {I}.
Regarding claim 15, Gieseler discloses {Figure 1} the first spring {B, C} is a coil spring.
Regarding claim 16, Gieseler discloses {Figure 1} the first spring {C} is positioned within the second spring {A}.
Regarding claim 17, Gieseler discloses {Figure 1} the first spring {B} is positioned around the second spring {A}.
Regarding claim 18, Gieseler discloses {Figure 1} the first spring {B, C} is formed of a non-metallic material {Col. 2, lines 5-10}.
Regarding claim 19, Gieseler discloses {Figure 1} the first spring {B, C} is formed of a metallic material {Col. 2, lines 5-10}.
Regarding claim 21, Gieseler discloses {Figure 1} a method for forming a composite spring assembly for a vehicle, the method comprising: coupling end components {7, 12} to a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseler in view of Grabaum (6,085,797).
Regarding claim 1, Gieseler discloses {Figure 1} a method for forming an air spring {A} for a vehicle comprising a frame coupled to the air spring {Col. 1, lines 5-7}, the method comprising: forming an elastomeric base material {Col. 1, lines 39-42} into a desired sleeve {2} shape {Figure 1}, and engaging the sleeve with end components {7, 12}, the sleeve and the end components defining a deformable pressure vessel {A}, wherein the deformable pressure vessel supplies a supporting force.
However, Gieseler does not explicitly disclose heating an elastomeric base material to a melting point of the elastomeric base material, thereby forming a melted elastomeric base material; forming a sleeve from the melted elastomeric base material, the sleeve being substantially free of textile reinforcing fibers.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler by heating, melting, and forming the desired shape in order to provide a well-known, reliable method of forming the sleeve part using a “suitable” process {Col. 3, lines 53-61}.
Regarding claim 2, Gieseler does not explicitly disclose forming the sleeve comprises at least one of injection molding, blow molding, insert molding, and spin molding the sleeve.
Grabaum teaches {Figures 1-2, and 4-5} forming the sleeve {12} comprises at least one of injection molding, blow molding, insert molding, and spin molding the sleeve {Col. 3, lines 53-61}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler by heating, melting, and forming the desired shape in order to provide a well-known, reliable method of forming the sleeve part using a “suitable” process {Col. 3, lines 53-61}.
Regarding claim 3, Gieseler does not explicitly disclose forming the sleeve comprises extruding the sleeve.
Grabaum teaches {Figures 1-2, and 4-5} forming the sleeve {12} comprises extruding the sleeve {Col. 3, lines 60-61}.

Regarding claim 6, Gieseler does not explicitly disclose that sealing the sleeve {2} to the end components {7, 12} comprises welding the sleeve to the end components.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have chosen welding to seal the sleeve to the end components disclosed by Gieseler in Figure 1, using only routine skill and procedures.
Regarding claim 7, Gieseler discloses {Figure 1} sealing the sleeve {2} to the end components {7, 12} comprises mechanically coupling or chemically coupling the sleeve to the end components.
Regarding claim 8, Gieseler discloses {Figure 1} positioning a first spring {C} within the deformable pressure vessel {A}.
Regarding claim 9, Gieseler discloses {Figure 1} the first spring {C} is structurally configured to deform according to Hooke's law {Col. 1, lines 56-59}.
Regarding claim 10, Gieseler discloses {Figure 1} positioning a first spring {B} around the deformable pressure vessel {A}.
Regarding claim 11, Gieseler discloses {Figure 1} the first spring {B} is structurally configured to deform according to Hooke's law {Col. 1, lines 52-55}.
Regarding claim 20, Gieseler does not explicitly disclose the second spring is substantially free of textile reinforcing fibers.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler free of textile reinforcing fibers in order to provide a “suitable” forming process for the second spring sleeve {Col. 3, lines 53-61}.
Regarding claim 22, Gieseler does not explicitly disclose heating an elastomeric base material to a melting point of the elastomeric base material, thereby forming a melted elastomeric base material; and forming the sleeve from the melted elastomeric base material.
Grabaum teaches {Figures 1-5} heating an elastomeric base material to a melting point of the elastomeric base material, thereby forming a melted elastomeric base material; and forming the sleeve {12, 22} from the melted elastomeric base material {Col. 3, lines 56-61}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the elastomeric base material disclosed by Gieseler by heating, melting, and forming the desired shape in order to provide a well-known, reliable method of forming the part to its desired shaped that is “suitable” {Col. 3, lines 53-61}.
Regarding claim 23, Gieseler does not explicitly disclose the deformable pressure vessel is substantially free of textile reinforcing fibers.
Grabaum teaches {Figures 1-2, and 4-5} the deformable pressure vessel {A} is substantially free of textile reinforcing fibers {Col. 2, lines 20-22}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have formed the deformable pressure vessel disclosed by 
Regarding claim 24, Gieseler does not explicitly disclose the thickness of sleeve {122} can vary along the length and circumference by design.
Grabaum teaches {Figures 1-5} the thickness of sleeve {12, 22} can vary along the length and circumference by design {Col. 2, lines 34-42}.

Allowable Subject Matter
Claims 4-5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (WO 2017/022604) teaches a wave spring damping device. Jerisk (US 2020/0180006) teaches air spring assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616